                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

 DARLENE MAAS,
                                                    CV 19-79-BLG-SPW-KLD
                      Plaintiff,

        vs.                                         ORDER

 CITY OF BILLINGS, MONTANA;
 BILLINGS, MONTANA POLICE
 DEPARTMENT; CHIEF RICH ST.
 JOHN, CAPTAIN CONRAD,
 OFFICER KEIGHTLEY, OFFICER
 LANGE, OFFICER AGUILAR,
 OFFICER SCHAFF, and JOHN DOES
 1-10

                      Defendants.


      On February 18, 2020, the Court held a telephonic preliminary pretrial

conference and issued a pretrial Scheduling Order. (Doc. 25). On February 26,

2020, prose Plaintiff Darlene Maas filed a "Motion for Reconsideration" of the

deadlines and other matters addressed at the preliminary pretrial conference and set

forth in the Court's Scheduling Order. (Doc. 26).

      Local Rule 7.3(a) provides that "[n]o one may file a motion for

reconsideration of an interlocutory order without prior leave of court." Pursuant to

Local Rule 7.3(b), a party seeking leave to file a motion for reconsideration must


                                         1
demonstrate at least one of the following: (1) the facts or applicable law are

materially different from the facts or applicable law that the parties presented to the

court, and despite the exercise of reasonable diligence, the party applying for

reconsideration did not know such fact or law before entry of the order; or (2) new

material facts arose or a change of law occurred after entry of the order. L.R.

7.3(b)(l) and (2). Plaintiff's motion does not meet either of these requirements.

Accordingly,

      IT IS ORDERED that Plaintiff's "Motion for Reconsideration" (Doc. 26) is

DENIED.

                    DATED this 26 th day of February, 2020




                                              ~ami= } lt~
                                              Kathleen L. DeSoto
                                              United States Magistrate Judge




                                          2
